Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into and is effective as of June 15, 2020 (the “Effective Date”), by and between
Cornerstone OnDemand, Inc., a Delaware corporation (the “Company”), and Adam
Miller (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, effective as of November 8, 2010 (the “Prior Agreement”);

WHEREAS, the Company and Executive wish to supersede the Prior Agreement and
further desire that this Agreement amend and restate the Prior Agreement in its
entirety;

WHEREAS, Executive has served as the President and Chief Executive Officer for
the Company and as a member of the Company’s Board of Directors (the “Board”),
and, in such capacity, has performed such duties, services and responsibilities
on behalf of the Company consistent with such position as may be reasonably
assigned to Executive from time to time by the Board; and

WHEREAS, the Company wishes to continue to retain the services of Executive on
behalf of the Company as its Co-Chairperson of the Board (“Co-Chairperson”) and
Executive wishes to remain employed by the Company and render such services on
the terms and conditions set forth in this Agreement.

CONSIDERATION AND AGREEMENT

NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:

1.    Duties and Scope of Services. Commencing on the Effective Date, Executive
will serve as Co-Chairperson. Executive shall have the authority generally
allowed to persons discharging the duties of such position including, but not
limited to the duties, functions and responsibilities set forth in Exhibit A
attached hereto. Executive will, in good faith, devote sufficient business
efforts to the performance of Executive’s duties hereunder, provided however,
that Executive may serve on outside board positions or provide other advisory
services that are not competitive with the Company subject to the requirement
that such service on outside boards of directors or advisory services do not
materially interfere with Executive’s performance of his duties under this
Agreement and the Board has approved such board membership or advisory services
(which will not be unreasonably withheld). The Company and Executive have
previously entered into an Indemnification Agreement dated February 2, 2011 (the
“Indemnification Agreement”), which agreement is incorporated herein by
reference. Executive’s principal place of employment shall continue to be at the
Company’s offices located in Santa Monica, California. The Company shall
continue to furnish Executive with the same office space, equipment, technical,
secretarial and clerical assistance and such other facilities, services and
supplies as Executive has customarily received to enable Executive to perform
the duties required of Executive hereunder in an efficient and professional
manner.



--------------------------------------------------------------------------------

2.    Board Membership. Executive will continue to serve as a member of the
Board following the Effective Date. At each annual meeting of the Company’s
stockholders while Executive is Co-Chairperson upon which Executive’s term as a
Board member is scheduled to expire, the Company will nominate Executive to
serve as Chair of the Board or Co-Chairperson. Executive’s continued service as
a member of the Board will be subject to any required stockholder approval.

3.    At-Will Employment. Subject to the terms hereof, Executive’s employment
with the Company will be “at-will” employment and may be terminated by the
Company at any time with or without cause or with or without notice. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment
following the Effective Date.

4.    Term of Agreement. Subject to Section 3, this Agreement will have an
initial term of three (3) years commencing on the Effective Date (the “Initial
Term”). On the third anniversary of the Effective Date, this Agreement will
renew automatically for additional one (1) year terms (each an “Additional
Term”, and together with the Initial term, the “Term”), unless either party
provides the other party with written notice of non-renewal at least sixty
(60) days prior to the date of automatic renewal. Notwithstanding the foregoing
provisions of this paragraph, (a) if a Change of Control occurs when there are
fewer than twelve (12) months remaining during the Initial Term or an Additional
Term, the term of this Agreement will extend automatically through the date that
is twelve (12) months following the effective date of the Change of Control, or
(b) if an initial occurrence of an act or omission by the Company constituting
the grounds for Good Reason in accordance with Section 10(h) hereof has occurred
(the “Initial Grounds”), and the expiration date of the Company cure period (as
such term is used in Section 10(h)) with respect to such Initial Grounds could
occur following the expiration of the Initial Term or an Additional Term, the
term of this Agreement will extend automatically through the date that is thirty
(30) days following the expiration of such cure period, but such extension of
the term shall only apply with respect to the Initial Grounds. If Executive
becomes entitled to benefits under Section 11 during the term of this Agreement,
the Agreement will not terminate until all of the obligations of the parties
hereto with respect to this Agreement have been satisfied.

5.    Compensation. For fiscal year 2020, Executive’s base salary and
performance bonus opportunity as was in effect immediately prior to the
Effective Date will continue in effect and unchanged. For fiscal year 2021 and
beyond, and on at least an annual basis and at the same time compensation
decisions are made for other executives, the Board or the Compensation Committee
of the Board (the “Compensation Committee”) will consider and review Executive’s
base salary, performance bonus opportunity, and equity (the “Total Compensation
Opportunity”). As part of the review, the Board or the Compensation Committee
will consider, as it deems appropriate, market survey or other data provided by
an independent third party for similarly situated executives at peer or
otherwise comparable companies (based on industry and other data as determined
by the Board or the Compensation Committee). In connection with this review, the
Board or the Compensation Committee will adjust and establish Executive’s Total
Compensation Opportunity.

 

- 2 -



--------------------------------------------------------------------------------

6.    Other Benefits. Executive shall be entitled to participate in executive
benefit plans and programs of the Company, if any, on the same terms and
conditions as other similarly-situated employees to the extent that Executive’s
position, tenure, salary, age, health and other qualifications make Executive
eligible to participate in such plans or programs, subject to the rules and
regulations applicable thereto. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

7.    Electronic Mail Access. Executive’s current electronic mailbox
identification account maintained by the Company (the “Executive E-mail
Account”) shall remain active indefinitely; provided that, upon Executive’s
termination of employment, the Company shall forward any electronic mail that
may be sent to or received by the Executive E-mail Account that does not contain
“confidential information” as contemplated by the terms of the Proprietary
Information and Inventions Agreement (the “Confidentiality Agreement”) on and
after the Date of Termination to an electronic mailbox identification account
designated by Executive.

8.    Vacations; Holidays, Sick Days. Executive shall be entitled to annual paid
vacation, paid holidays, and paid sick leave in accordance with the Company’s
applicable policies, which may change from time to time.

9.    Expenses. The Company will reimburse Executive for standard business
expenses pursuant to the Company’s standard policies in effect from time to
time. Executive shall be reimbursed for business-class air fare for all flights
in excess of one (1) hour. The Company will reimburse Executive, or directly
pay, reasonable attorney’s fees related to the negotiation and review of this
Agreement and related documentation up to a maximum of $15,000; provided that,
Executive submits the invoice for such attorney’s fees no later than thirty
(30) days after the Effective Date. The Company shall reimburse Executive for
the attorney’s fees within thirty (30) days after Executive submits the invoice
for such attorney’s fees to the Company. In the event that any expense
reimbursements are taxable to Executive, such reimbursements will be made in the
time frame specified by Treasury Regulation Section 1.409A-3(i)(1)(iv) unless
another time frame that complies with or is exempt from Section 409A (as defined
below) is specified in the Company’s expense reimbursement policy.

10.    Definitions.

(a)    Cause. “Cause” will mean (i) an act of material dishonesty made by
Executive in connection with Executive’s carrying out his job responsibilities
to the Company intended to result in substantial personal enrichment of the
Executive; (ii) Executive’s conviction of, or plea of nolo contendere to a
felony which the Board reasonably believes had or will have a material
detrimental effect on the Company’s reputation or business; (iii) a willful act
by the Executive which constitutes gross misconduct and which is injurious to
the Company or its affiliates; (iv) Executive’s willful and material breach of
this Agreement, including without limitation, his intentional failure to perform
his stated duties, and his continued failure to cure such breach to the
reasonable satisfaction of the Board within ten (10) days following written
notice of such breach to Executive from the Company; and (v) Executive’s
material violation of a Company

 

- 3 -



--------------------------------------------------------------------------------

policy that results in a material detrimental effect on the Company’s reputation
or business. Notwithstanding the foregoing, failure of Executive to meet
performance standards or objectives, by itself, shall not constitute “Cause.”

The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 3 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.

(b)    Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this clause
(i), the acquisition of additional stock by any one Person, who is considered to
own more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered a Change of Control; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this clause
(iii), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in clause
(iii)(B)(3). For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the Persons who held
the Company’s securities immediately before such transaction.

(c)    Change of Control Period. “Change of Control Period” will mean the period
beginning three (3) months prior to, and ending twelve (12) months following, a
Change of Control.

(d)    Code. “Code” will mean the Internal Revenue Code of 1986, as amended.

(e)    Date of Termination. “Date of Termination” will mean the date that the
termination of Executive’s employment with the Company is effective on account
of Executive’s death, Disability, termination by the Company for Cause or
without Cause, or by Executive with or without Good Reason, as the case may be.
The Initial Term or Additional Term, as the case may be, shall end on the Date
of Termination.

(f)    Disability. “Disability” will mean that Executive has been unable to
engage in any substantial gainful activity by reason of any medically
determinable physical impairment that can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months.
Alternatively, Executive will be deemed disabled if determined to be totally
disabled by the Social Security Administration. Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate Executive’s employment. In the
event that Executive resumes the performance of substantially all of Executive’s
duties hereunder before the termination of Executive’s employment becomes
effective, the notice of intent to terminate based on Disability will
automatically be deemed to have been revoked.

(g)    Equity Awards. “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other equity compensation awards of the Company.

(h)    Good Reason. “Good Reason” will mean without Executive’s express written
consent (i) a significant reduction or adverse change in Executive’s duties,
position, reporting relationship or responsibilities, or the removal of
Executive from such duties, position or responsibilities; (ii) a reduction by
the Company in the Total Compensation Opportunity to an amount that is less than
seventy-five percent (75%) of the then current annual compensation (including
the amount of the base salary, annual bonus opportunity at target performance,
and the

 

- 5 -



--------------------------------------------------------------------------------

grant date value of equity award(s)) of the Chief Executive Officer as in effect
immediately prior to such reduction; (iii) a material reduction by the Company
in the kind or level of benefits to which Executive was entitled immediately
prior to such reduction with the result that Executive’s overall benefits
package is significantly reduced disproportionally to other members of senior
management; (iv) a material breach by the Company of a term of this Agreement or
any other agreement between the Company and Executive, including the failure of
the Company to obtain assumption of this Agreement by any successor; and (v) the
relocation of Executive to a facility or a location more than thirty-five
(35) miles from Executive’s then present employment location. In addition,
Executive must provide written notice to the Company of the existence of the one
or more of the above conditions within ninety (90) days of its initial existence
and the Company must be provided with thirty (30) days to cure the condition. If
the condition is not cured within such thirty (30) day period, the Executive
must terminate employment within thirty (30) days of the end of such cure period
in order to qualify as a termination for Good Reason.

For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.

(i)    Section 409A. “Section 409A” will mean Section 409A of the Code, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and Internal Revenue Service guidance that has been
promulgated or may be promulgated thereunder from time to time.

(j)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

11.    Severance Benefits.

(a)    Termination without Cause or Resignation for Good Reason during a Change
of Control Period. In the event Executive’s employment is terminated as a result
of either (i) termination by the Company without Cause or (ii) termination by
Executive for Good Reason during the Change in Control Period, then, subject to
Section 11(e):

(1)    Executive will receive: (i) all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any plans,
policies, and arrangements provided by the Company (including, but not limited
to, any bonuses earned prior to the termination of employment but not yet paid
solely due to the Company’s policy which shall be paid out at the earliest time
as would not give rise to additional taxation under Section 409A); (ii) a
lump-sum payment (less applicable withholding taxes) equal to one hundred fifty
percent (150%) of the Chief Executive Officer of the Company’s annual base
salary as in effect immediately prior to the Date of Termination or, if greater,
at the level in effect immediately prior to the Change of Control; (iii) a
lump-sum payment (less applicable withholding taxes) equal to

 

- 6 -



--------------------------------------------------------------------------------

150% of the Chief Executive Officer of the Company’s full annual bonus for the
year of termination (whether established on a quarterly, semi-annual, annual
and/or other periodic basis) at target level as in effect immediately prior to
the Date of Termination; (iv) one hundred percent (100%) premiums paid by the
Company for continued health, dental and vision benefits for Executive (and any
eligible dependents) under the Company’s health, dental and vision plans until
the earlier of (x) eighteen (18) months (provided Executive validly elects to
continue coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”)), or (y) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans;

(2)    one hundred percent (100%) of Executive’s then-outstanding and unvested
Equity Awards will become vested in full; provided however, if an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then the Equity
Award will vest as to one hundred percent (100%) of the amount of the Equity
Award assuming the performance criteria had been achieved at target levels for
the relevant performance period(s); and

(3)    Executive’s then-outstanding and unvested Equity Awards that are stock
options or stock appreciation rights will remain exercisable until the
expiration of such Equity Award’s original term; provided that, Executive agrees
and acknowledges that as to any of Executive’s stock options that were granted
prior to the Effective Date and that qualify as “incentive stock options” under
Section 422 of the Code, the extension of the post-termination exercise period
pursuant to this Section 11(a)(3) will be considered a “modification” of the
incentive stock option and could result in immediately disqualifying any such
options as incentive stock options; provided further, that Executive agrees and
acknowledges that in any event, an incentive stock option will convert to a
nonstatutory stock option three (3) months and one (1) day after Executive
ceases to be an employee of the Company or any parent or subsidiary corporation
of the Company.

(b)    Termination without Cause or for Good Reason outside a Change of Control
Period. In the event Executive’s employment is terminated as a result of either
(i) termination by the Company without Cause or (ii) termination by Executive
for Good Reason at any time other than during the Change of Control Period,
then, subject to Section 11(e):

(1)    Executive will receive: (i) all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any plans,
policies, and arrangements provided by the Company (including, but not limited
to, any bonuses earned prior to the termination of employment but not yet paid
solely due to the Company’s policy which shall be paid out at the earliest time
as would not give rise to additional taxation under Section 409A); (ii)
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to the rate of the Chief Executive Officer of the Company’s annual
base salary, as then in effect, for eighteen (18) months from the Date of
Termination in accordance with the Company’s normal payroll policies; (iii) a
lump sum payment (less applicable withholding taxes) equal to one hundred fifty
percent (150%) of the Chief Executive Officer of the Company’s full annual bonus
for the year of termination (whether established on a quarterly, semi-annual,
annual and/or other periodic basis) at target level as in effect immediately
prior to the Date of Termination; (iv) one hundred percent (100%) premiums paid
by the Company for continued health, dental and vision benefits for Executive
(and any eligible dependents) under the Company’s health, dental and vision

 

- 7 -



--------------------------------------------------------------------------------

plans until the earlier of (x) eighteen (18) months, (provided Executive validly
elects to continue coverage under COBRA) or (y) the date upon which Executive
and Executive’s eligible dependents become covered under similar plans; and

(2)    Executive will receive the treatment set forth in Sections 11(a)(2) and
11(a)(3) in respect of his then-outstanding and unvested Equity Awards, subject
to the conditions set forth therein.

(c)    Notwithstanding Sections 11(a)(1)(iv) and 11(b)(1)(iv), if the Company
determines in its sole discretion that it cannot provide the benefit without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will, in lieu
thereof, provide to Executive a taxable monthly payment in an amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
his group health coverage in effect on the last date of employment with the
Company (which amount will be based on the premium for the first (1st) month of
COBRA coverage), which will be made regardless of whether Executive elects COBRA
continuation coverage and will commence in the month following the month in
which the Date of Termination occurs and will end at the times COBRA
reimbursements would have otherwise ended.

(d)    Expiration of the Term. Upon the expiration of the Term solely resulting
from the Company’s non-renewal, then, subject to Section 11(e):

(1)    one hundred percent (100%) of Executive’s then-outstanding and unvested
Equity Awards will become vested in full; provided however, if an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then the Equity
Award will vest as to one hundred percent (100%) of the amount of the Equity
Award assuming the performance criteria had been achieved at target levels for
the relevant performance period(s); and

(2)    Executive’s then-outstanding and unvested Equity Awards that are stock
options or stock appreciation rights will remain exercisable until the
expiration of such Equity Award’s original term; provided that, Executive agrees
and acknowledges that as to any of Executive’s stock options that were granted
prior to the Effective Date and that qualify as “incentive stock options” under
Section 422 of the Code, the extension of the post-termination exercise period
pursuant to this Section 11(d)(2) will be considered a “modification” of the
incentive stock option and could result in immediately disqualifying any such
options as incentive stock options; provided further, that Executive agrees and
acknowledges that in any event, an incentive stock option will convert to a
nonstatutory stock option three (3) months and one (1) day after Executive
ceases to be an employee of the Company or any parent or subsidiary corporation
of the Company.

(e)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections
11(a)(1)(i) or 11(b)(1)(i)) pursuant to this Agreement is subject to Executive
signing and not revoking a separation agreement and release of claims in
substantially the form attached hereto as Exhibit B (the “Release”), which must
become effective and irrevocable no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”). Any severance

 

- 8 -



--------------------------------------------------------------------------------

payments or benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 13(c), except that the acceleration of vesting of Equity Awards not
subject to Section 409A will become effective on the date the Release becomes
effective and irrevocable. Except as required by Section 13(c), any lump sum or
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following his separation from service and the remaining payments will be made as
provided in this Agreement. If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable. Executive’s receipt of any payments or benefits under
Section 11 (other than the accrued benefits set forth in either Sections
11(a)(1)(i) or 11(b)(1)(i)) will be subject to Executive continuing to comply
with the terms of the Confidentiality Agreement between the Company and
Executive.

(f)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

(g)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company is terminated (i) voluntarily by Executive without Good Reason
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits (other than the payment of accrued but unpaid wages,
as required by law, and any unreimbursed reimbursable expenses).

(h)    Termination as a Result of Disability; Death. If the Company terminates
Executive’s employment as a result of Executive’s Disability, or Executive’s
employment terminates due to Executive’s death, then, subject to Section 11(e):

(i)    Executive’s then outstanding and unvested Equity Awards will vest as
provided in Sections 11(a)(2)-(3) or 11(b)(2), as applicable, as if Executive’s
termination were treated as a termination without Cause; and

(ii)    Executive will not be entitled to receive any other severance or
benefits (other than the payment of accrued but unpaid wages, as required by
law, and any unreimbursed reimbursable expenses).

(i)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 11(a) or Section 11(b) of this Agreement, the provisions
of Section 11 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 11 of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

12.    Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 12, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s benefits under Section 11
will be either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G);
(iii) cancellation of accelerated vesting of Equity Awards; and (iv) reduction
of employee benefits. In the event that acceleration of vesting of Equity Awards
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s Equity Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 12 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by this Section 12, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section. The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 12.

13.    Section 409A.

(a)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under
Section 409A (together, “Deferred Payments”) will be paid or otherwise provided
until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

 

- 10 -



--------------------------------------------------------------------------------

(b)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 13(d) below or resulting from an involuntary separation from service
as described in Section 13(e) below.

(c)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(d)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
Section 13(a) above.

(e)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined above) will not constitute Deferred Payments for
purposes of Section 13(a) above.

(f)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.

14.    Confidentiality Agreement. Executive has entered into the Confidentiality
Agreement, which agreement is incorporated herein by reference.

15.    No Conflict. Executive represents and warrants that his employment by the
Company as described herein shall not conflict with and will not be constrained
by any prior employment or consulting agreement or relationship.

 

- 11 -



--------------------------------------------------------------------------------

16.    Miscellaneous.

(a)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b)    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).

(c)    Assignment. This Agreement and all rights hereunder shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. This Agreement is
personal in nature, and, except as provided in Sections 16(d) or 16(e), neither
of the parties to this Agreement shall, without the written consent of the
other, assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity. Any attempted assignment, transfer,
conveyance or other disposition of Executive’s right to compensation or other
benefits will be null and void.

(d)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession; provided that, such assignment will not relieve the Company of its
obligations hereunder. For all purposes under this Agreement, the term “Company”
will include any successor to the Company’s business and/or assets which
executes and delivers the assumption agreement described in this Section 16(d)
or which becomes bound by the terms of this Agreement by operation of law.

(e)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(f)    Notices.

(i)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
its Chief Executive Officer and General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.

 

- 12 -



--------------------------------------------------------------------------------

(ii)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 16(f)(i) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than ninety (90) days
after the giving of such notice).

(g)    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates (other than a director
position on the Board) voluntarily, without any further required action by
Executive, as of the end of Executive’s employment and Executive, at the Board’s
request, will execute any documents reasonably necessary to reflect Executive’s
resignation.

(h)    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

(i)    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(j)    Integration. This Agreement, along with the documents incorporated by
reference herein, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including but not limited to
the Prior Agreement. In consideration of this offer of continued employment and
the compensation and benefits being provided to Executive hereunder, Executive
further acknowledges and agrees that his acceptance of the offer set forth in
this Agreement, and the terms and conditions of Executive’s employment herein,
shall neither constitute a termination without “Cause,” a constructive
termination, a non-renewal of the Prior Agreement, a material breach of the
Prior Agreement or constitute a good reason for Executive’s resignation or any
other such triggering event pursuant to the Prior Agreement or otherwise, and
Executive is not entitled to and will not receive any severance, equity vesting
acceleration, or other similar benefits other than as expressly set forth in
this Agreement or in any Equity Award agreement governing Equity Awards
outstanding as of the date of this Agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by the Company and Executive.

(k)    Arbitration. Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement will be
settled by arbitration pursuant to the arbitration provisions set forth in the
Confidentiality Agreement, which agreement is incorporated herein by reference.

 

- 13 -



--------------------------------------------------------------------------------

(l)    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(m)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(n)    Counterparts. This Agreement may be executed (including by electronic
signature methods) in counterparts, PDF or facsimile, each an original and each
having the same force and effect as an original and shall constitute an
effective, binding agreement on the part of each of the undersigned.

[Signature Page Follows]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY: Cornerstone OnDemand, Inc. By:  

/s/ Elisa A. Steele

Elisa A. Steele, Chair of the Board EXECUTIVE:

/s/ Adam Miller

Adam Miller

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Position Title: Co-Chairperson

DUTIES AND RESPONSIBILITIES: Executive’s duties and responsibilities include,
but are not limited to, the following:

 

  i.

co-chairing meetings of the Board;

 

  ii.

co-planning the contents and agenda for meetings of the Board with the
assistance of applicable management and directors;

 

  iii.

recruiting and coaching the Company’s executive officers including the Chief
Executive Officer and such personnel as shall be in the best interests of the
Company and its stockholders*;

 

  iv.

developing and driving the Company’s product strategy and content strategy*;

 

  v.

advising and supporting the Chief Executive Officer of the Company on the
Company’s corporate strategy, including short- and long-range planning
activities and mergers and acquisitions (both buy-side and sell-side mergers and
acquisitions)*; and

 

  vi.

providing thought leadership on behalf of the Company, including support for
employee relations, investor relations, customer relations and public relations,
as well as support with strategic accounts*.

As Co-Chairperson, Executive shall report directly to the Board.

 

*

If and as requested by the Board and/or the Chief Executive Officer, as
applicable.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF CLAIMS

This release of claims (this “Agreement”) is made by and between Cornerstone
OnDemand, Inc. (the “Company”), and                      (“Executive”). The
Company and Executive are sometimes collectively referred to herein as the
“Parties” and individually referred to as a “Party.”

RECITALS

WHEREAS, Executive signed a [Confidential Information and Invention Assignment
Agreement] with the Company on                      (the “Confidentiality
Agreement”);

WHEREAS, Executive signed an Amended and Restated Employment Agreement with the
company on                      (the “Employment Agreement”), which, among other
things, provides for certain severance benefits to be paid to Executive by the
Company upon the termination of Executive’s employment including following a
Change of Control (as defined in the Employment Agreement) of the Company;

WHEREAS, Executive was employed by the Company until , when Executive’s
employment was terminated (“Termination Date”);

[Click And Type Date]

WHEREAS, in accordance with Section 11 of the Employment Agreement between the
Company and Executive, Executive has agreed to enter into and not revoke a
separation agreement and release of claims in favor of the Company as a
condition to receiving the severance benefits described in the Employment
Agreement; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:

COVENANTS

1.    Termination. Executive’s employment with the Company terminated on the
Termination Date.

2.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions



--------------------------------------------------------------------------------

of the Employment Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, draws, stock, stock options or other Equity Awards (as
such term is defined in the Employment Agreement), vesting, and any and all
other benefits and compensation due to Executive and that no other
reimbursements or compensation are owed to Executive.

3.    Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms and conditions of the Employment Agreement represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a)    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;



--------------------------------------------------------------------------------

(e)    any and all claims for violation of the federal, or any state,
constitution;

(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

(h)    any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section 3 (the
“Release”) will be and remain in effect in all respects as a complete general
release as to the matters released. The Release does not extend to any severance
obligations due to Executive under the Employment Agreement. The Release does
not release claims that cannot be released as a matter of law, including, but
not limited to, Executive’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 3. Nothing in this
Agreement waives Executive’s rights to indemnification or any payments under any
fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance.

4.    [Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that
Executive has been advised by this writing that (a) Executive should consult
with an attorney prior to executing this Agreement; (b) Executive has at least
21 days within which to consider this Agreement; (c) Executive has 7 days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement will not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and delivers it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.]



--------------------------------------------------------------------------------

5.    [California Civil Code Section 1542. Executive acknowledges that Executive
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.

OR

Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.]

6.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees. Executive confirms that Executive has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Executive or
any other present or former Company employees, including violations of the
federal and state securities laws or the Sarbanes-Oxley Act of 2002.

7.    Sufficiency of Consideration. Executive hereby acknowledges and agrees
that Executive has received good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Release.

8.    Confidential Information. Executive reaffirms and agrees to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement will continue in
force; provided, however, that: (a) as to any provisions regarding competition
contained in the Confidentiality Agreement that conflict with the provisions
regarding competition contained in the Employment Agreement, the provisions of
the Employment Agreement will control; (b) as to any provisions regarding
solicitation of employees contained in the Confidentiality Agreement that
conflict with the provisions regarding solicitation of employees contained in
this Agreement, the provisions of this Agreement will control.



--------------------------------------------------------------------------------

9.    Return of Company Property; Passwords and Password-protected Documents.
Executive confirms that Executive has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Executive’s possession
or control. Executive further confirms that Executive has cancelled all accounts
for Executive’s benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.

10.    No Cooperation. Executive agrees that Executive will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive will state no more than that
Executive cannot provide any such counsel or assistance.

11.    Nondisparagement. Executive agrees that Executive will not in any way,
directly or indirectly, do or say anything at any time which disparages the
Company, its business interests or reputation, or that of any of the other
Released Parties.

12.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

13.    Solicitation of Employees. Executive agrees that for a period of 12
months immediately following the Effective Date of this Agreement, Executive
will not directly or indirectly (a) solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company or (b) attempt
to solicit, induce, recruit or encourage, either for Executive or for any other
person or entity, any of the Company’s employees to leave their employment.

14.    Costs. The Parties will each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

15.    Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND



--------------------------------------------------------------------------------

ANY OF THE MATTERS HEREIN RELEASED, WILL BE SUBJECT TO ARBITRATION IN SANTA
CLARA COUNTY, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR WILL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR WILL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW WILL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR WILL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION WILL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION WILL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY WILL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR WILL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT WILL GOVERN.

16.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

17.    No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

18.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.



--------------------------------------------------------------------------------

19.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Employment Agreement, the Confidentiality Agreement, and
Executive’s written equity compensation agreements with the Company.

20.    No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Co-Chair of the Board of Directors of the Company.

21.    Governing Law. This Agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions. Executive consents
to personal and exclusive jurisdiction and venue in the State of California.

22.    Effective Date. [Executive understands that this Agreement will be null
and void if not executed by Executive within 21 days. Each Party has seven days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).] OR [This Agreement will be effective
after it has been signed or executed by both Parties (the “Effective Date”)].

23.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.

24.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that:

 

  (a)

Executive has read this Agreement;

 

  (b)

Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;

 

  (c)

Executive understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d)

Executive is fully aware of the legal and binding effect of this Agreement.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

COMPANY     CORNERSTONE ONDEMAND, INC.     By:      

 

    Name:      

 

    Title:      

 

    Dated:      

 

EXECUTIVE     [                ], an individual

 

          (Signature)   Dated:    

 

   